Citation Nr: 0906023	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-22 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes type II, to 
include as residuals of herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the above-referenced claim.  

In his May 2004 Appeal to the Board of Veterans' Appeals (VA 
Form 9), the Veteran requested a Board hearing at the RO.  In 
July 2004, the Veteran submitted notice to the RO that he no 
longer wanted a hearing.  Therefore, the request for a Board 
hearing at the RO is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

Here, the Veteran has claimed entitlement to service 
connection for diabetes mellitus due to herbicide exposure.  
According to the Veteran, he served in the U.S. Navy aboard 
the USS Currituck, which was anchored in Camh Ranh Bay, the 
Republic of Vietnam from April 1967 to August 1967.  It is 
the Veteran's contention that while anchored in the Camh Ranh 
Bay, he frequently took liberty boats from the ship to shore, 
for purposes of taking liberty on land.  He contends that his 
currently diagnosed diabetes mellitus is related to this 
service. 

In an April 2004 SOC, the RO stated that the Veteran's 
service aboard the USS Currituck from June 1966 to June 1967 
was confirmed.  Additionally, it was confirmed that the ship 
was anchored in Camh Ranh Bay from March to April of 1967.  
The RO indicated, however, that it has not been confirmed 
that the Veteran actually set foot in Vietnam.

In May 2004, the Veteran submitted additional evidence to the 
RO in support of his claim of having set foot in Vietnam.  
Specifically, he submitted a lay statement from G.R.K., dated 
in May 2004, which purports to corroborate the Veteran's 
account of taking liberty calls on land in Camh Ranh Bay.  In 
the statement, G.R.K. asserted that he served on active duty 
in the U.S. Naval Reserves aboard the USS Currituck from 
February 1967 to September 1967.  G.R.K. stated that during 
this service, he accompanied the Veteran on his numerous 
trips to shore for liberty call on land in Camh Ranh Bay.  

The RO has not considered this evidence and the Veteran has 
not waived the initial consideration of this material by the 
RO.  In these circumstances, the law requires that the Board 
return the appeal to the RO/AMC for initial consideration of 
the new evidence. See 38 C.F.R. § 20. 1304(c).

Regardless, the Board finds that additional development is 
needed in any case, based on the additional evidence, to 
verify G.R.K.'s contentions made in his May 2004 statement, 
to include his service aboard the USS Currituck.  Such 
further development is required under VA's duty to assist 
because any verification of the Veteran actually setting foot 
in Vietnam could trigger the presumptive service connection 
provisions regarding herbicide exposure and potentially 
entitle the Veteran to service connection for his currently 
diagnosed type II diabetes mellitus.  See 38 C.F.R. §§ 3.307, 
3.309.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take all appropriate 
steps necessary to verify the statements 
made by G.R.K in his May 2004 statement, 
to include G.R.K.'s service in the U.S. 
Naval Reserve aboard the USS Currituck 
from February 1967 to September 1967.

2.  Thereafter, the RO/AMC should 
readjudicate this claim, giving 
consideration to the May 2004 lay 
statement from G.R.K. and any additional 
evidence that would verify the Veteran's 
contentions in support of his claim.  If 
the benefit sought on appeal remains 
denied, the RO/AMC should provide the 
Veteran and  his representative with a 
Supplemental Statement of the Case.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).




